Case 2:17-cv-00167-PLM-MV ECF No. 113, PageID.1302 Filed 01/27/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

MARCUS MAYS, #218101,                             )
                            Plaintiff,            )
                                                  )      No. 2:17-cv-167
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UNKNOWN PYNNONEN, et al.,                         )
                     Defendants.                  )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Marcus Mays, a prisoner under the control of the Michigan Department of

Correction (MDOC) filed a civil rights lawsuit. Currently pending are two motions for

summary judgment filed by Defendants. (ECF Nos. 89 and 92.) The Magistrate Judge

issued a report recommending the Court grant both motions, at least in part, and dismiss the

lawsuit. (ECF No. 110.) Mays filed objections. (ECF No. 111.) The Court has reviewed

the record and will adopt the Report and Recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
Case 2:17-cv-00167-PLM-MV ECF No. 113, PageID.1303 Filed 01/27/21 Page 2 of 4




Objection 1. “False” or “Unfounded”

       Plaintiff objects to the use of the word “false” by the Magistrate Judge to characterize

how the MDOC resolved his claims following its investigation. The objection is overruled.

This particular objection is a difference without significance. Even if Plaintiff is correct and

the Magistrate Judge should have used the word “unfounded,” Plaintiff has not demonstrated

that the change would alter the recommendations.

       In this objection, and elsewhere, Plaintiff asserts that the investigation performed by

MDOC was inadequate and insufficient. And, Plaintiff insists that MDOC is in control of

the proof that would support his claim. Plaintiff’s situation is not uncommon. Many

plaintiffs in civil actions file claims against the entities who control the evidence relevant to

the dispute. The Federal Rules of Civil Procedure provide for discovery so that the party

making the claim has a means of obtaining the evidence. The Court notes that the Magistrate

Judge entered a case management order that authorized discovery.                (ECF No. 79.)

Defendants did not file these motions for summary judgment until after discovery closed.

Objection 2. Exhaustion of Claims Against Defendant Nyquist

       The Magistrate Judge concludes that Plaintiff could not have exhausted his retaliation

claim against Nyquist because the only relevant grievance was filed before the alleged act of

retaliation occurred. Plaintiff objects, insisting that MDOC waived procedural irregularities

by failing to raise those irregularities at the different stages of the grievance process. The

objection is overruled. The Magistrate Judge accurately summarized the facts and correctly

applied the law. The objection does not address the reasoning and conclusion in the R&R.




                                               2
Case 2:17-cv-00167-PLM-MV ECF No. 113, PageID.1304 Filed 01/27/21 Page 3 of 4




Objection 3. Eighth Amendment Excessive Force

       The Magistrate Judge concludes Plaintiff failed to create a genuine issue of material

fact for an Eighth Amendment claim based on excessive force. Plaintiff objects. The

objection is overruled. As the Magistrate Judge explained, Plaintiff has no evidence to

support this claim other than his own statements. The Magistrate Judge identifies medical

evidence in the record that flatly contradicts Plaintiff’s version of events. And, the Magistrate

Judge notes how Plaintiff frequently refused to cooperate with medical staff who could have

documented the very injuries Plaintiff alleges. Plaintiff contends here that MDOC controls

all of the evidence that would support his claim. As mentioned above, Plaintiff could have

used discovery to obtain some admissible evidence that would have supported his claim.

Objection 4. Eighth Amendment Deliberate Indifference

       The Magistrate Judge concludes that the record does not support a claim for

deliberate indifference that arises to a constitutional level. Plaintiff objects. The record does

not support Plaintiff’s argument or his objections. As the Magistrate Judge reasons, this case

does not present a situation where contradictory evidence creates a genuine issue of material

fact that must be resolved by a jury. Here, Defendants have documented their observations

of Plaintiff, his alleged injuries, and his unwillingness to cooperate, among other things.

When faced with the documents, Plaintiff relies on his own self-serving statements that

functionally charge Defendants with making the whole thing up.

Objection 5. Retaliation - Defendant Corrigan

       The Magistrate Judge concludes that the evidence does not support a claim that

Defendant Corrigan refused to treat Plaintiff as retaliation. Plaintiff objects. The objection


                                               3
Case 2:17-cv-00167-PLM-MV ECF No. 113, PageID.1305 Filed 01/27/21 Page 4 of 4




is overruled.   Again, the record simply does not support Plaintiff’s argument or his

objections.

       For these reasons, the Court ADOPTS as its Opinion, the Report and

Recommendation. (ECF No. 110.) The Court GRANTS IN PART Defendant Nyquist’s

motion for summary judgment (ECF No. 89) and finds that Plaintiff did not exhaust his

administrative remedies against Nyquist for the retaliation claim. Plaintiff’s retaliation claim

against Nyqist is DISMISSED WITHOUT PREJUDICE. The Court GRANTS the other

Defendants’ motion for summary judgment. (ECF No. 92.) The claims against those

defendants, which are outlined on page 4 of the R&R (PageID.1244) are DISMISSED

WITH PREJUDICE. IT IS SO ORDERED.

Date: January 27, 2021                                               /s/ Paul L. Maloney
                                                                  Paul L. Maloney
                                                                  United States District Judge




                                               4
